United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Liberal, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-838
Issued: October 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a September 13, 2010
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because more
than one year elapsed from the last merit decision dated May 25, 2010 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3.1
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for reconsideration
of his claim under 5 U.S.C. § 8128.

1

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
Appellant, a 51-year-old letter carrier, filed a Form CA-2 claim for benefits on
August 28, 2008, alleging that he developed a right shoulder condition causally related to
employment factors. OWCP accepted the claim for right rotator cuff tear, right rotator cuff
impingement syndrome, aggravation of right shoulder osteoarthritis, right shoulder surgical repair.
On March 12, 2009 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right upper extremity.
In order to determine whether appellant had any permanent impairment stemming from
his accepted conditions, OWCP referred him to Dr. James F. Hood, Board-certified in orthopedic
surgery, for a second opinion examination. In a November 23, 2009 report, Dr. Hood found that
appellant had a 10 percent impairment of the right upper extremity pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (sixth edition)
(A.M.A., Guides).
In a November 25, 2009 report, an OWCP medical adviser agreed with Dr. Hood that
appellant had a 10 percent impairment of the right upper extremity.
By decision dated December 4, 2009, OWCP granted appellant a schedule award for a 10
percent permanent impairment of the right upper extremity.2
On December 15, 2009 appellant requested a hearing, which was held on March 9, 2010.
At the hearing, he asserted that he was entitled to a schedule award for the right upper extremity
greater than that awarded because he underwent surgery for a right-sided carpal tunnel condition
in 1997 which increased the overall amount of permanent impairment to his right upper
extremity. Appellant was not able to ascertain whether OWCP accepted the condition of rightsided carpal tunnel syndrome.
By decision dated May 25, 2010, an OWCP hearing representative affirmed the
December 4, 2009 decision.
By letter dated August 5, 2010, appellant requested reconsideration. He reiterated his
previous contention that the amount of his schedule award should be greater because OWCP did
not consider whether he had any additional permanent impairment due to his right-sided carpal
tunnel condition.
By decision dated September 13, 2010, OWCP denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.

2

OWCP noted that appellant had previously been granted an award for a nine percent right upper extremity
impairment, also for right shoulder impairment, by decision dated May 25, 1999 under case number xxxxxx133. It
stated that it was subtracting this nine percent award from the current schedule award.

2

LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.3 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.4
ANALYSIS
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law; he has not advanced a relevant legal argument not previously considered by OWCP; and
he has not submitted relevant and pertinent evidence not previously considered by OWCP. He
contended that he was entitled to a greater schedule award for the right upper extremity because
he underwent right-sided carpal tunnel surgery in 1997; however, he did not submit any
documentation to support this assertion. Appellant did not submit any medical opinion evidence
to support greater impairment. He did not provide any rationalized medical opinion pertinent to
the relevant issue of whether he sustained more than 10 percent impairment of his right upper
extremity. Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law or advance a point of law or fact not previously considered. OWCP
did not abuse its discretion in refusing to reopen his claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

